

	

		II

		109th CONGRESS

		2d Session

		S. 2601

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Alexander (for

			 himself and Mr. DeMint) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Social Security Act to improve

		  choices available to Medicare eligible seniors by permitting them to elect

		  (instead of regular Medicare benefits) to receive a voucher for a health

		  savings account, for premiums for a high deductible health insurance plan, or

		  both and by suspending Medicare late enrollment penalties between ages 65 and

		  70.

	

	

		1.Short titleThis Act may be cited as the

			 Health Care Choices for Seniors

			 Act.

		2.FindingsCongress finds the following:

			(1)The Social Security Administration’s

			 Program Operations Manual System section HI 00801.002, titled Waiver of

			 Hospital Insurance Entitlement by Monthly Beneficiary, provides that an

			 individual who does not sign up for part A of the medicare program when the

			 individual signs up for social security benefits will lose such benefits,

			 regardless of the desire of the individual to not participate in the medicare

			 program because of religious or philosophical reasons or a preference to have

			 private health insurance.

			(2)As part of the Medicare Prescription Drug,

			 Improvement, and Modernization Act of 2003 (Public Law 108–173), Congress

			 increased health insurance options by authorizing health savings accounts into

			 which individuals may make annual contributions of not more than $2,650 and

			 families may make such contributions of not more than $5,250 that are allowable

			 as deductions for income tax purposes. Seniors are not allowed to deduct

			 contributions to their health savings account after the date of the entitlement

			 of such seniors to medicare benefits.

			(3)Section 1802(b) of the Social Security Act

			 (42 U.S.C. 1395a(b)), added by section 4507 of the Balanced Budget Act of 1997,

			 states that a medicare beneficiary may only enter into a private contract with

			 a physician for an item or service if no claim for payment under title XVIII of

			 such Act will be submitted. In the case of such contract, the physician must

			 sign an affidavit that acknowledges such contract and that provides that the

			 physician will not submit a claim, and will forgo reimbursement, under such

			 title for an item or service provided to any medicare beneficiary for a period

			 of two years.

			3.Authority to elect

			 voucher program instead of medicare part A entitlement

			(a)In

			 generalSection 226 of the

			 Social Security Act (42 U.S.C. 426) is amended by adding at the end the

			 following new subsections:

				

					(k)Waiver of

				entitlement and election of voucher program

						(1)In

				generalNotwithstanding the

				previous provisions of this section, the Secretary shall establish a procedure

				under which an individual otherwise entitled under subsection (a) to benefits

				under part A of title XVIII may waive such entitlement and be automatically

				enrolled in the Medicare Alternative Voucher Program established under

				subsection (l) if—

							(A)at the time such waiver is made the

				individual—

								(i)has a health savings account described in

				subsection (d) of section 223 of the Internal Revenue Code of 1986 (26 U.S.C.

				223); and

								(ii)is enrolled under a high deductible health

				plan, as defined in subsection (c)(1) of such section; and

								(B)the individual makes such waiver during the

				initial enrollment period described in section 1837(d).

							(2)Treatment under

				the Internal Revenue Code of 1986An individual who waives entitlement under

				paragraph (1) shall not be treated as entitled to benefits under title XVIII

				for purposes of section 223(b)(7) of the Internal Revenue Code of 1986.

						(3)Ineligibility

				for part B or D benefitsAn

				individual shall not be eligible for benefits under part B or D of title XVIII

				during the period for which the individual waives entitlement under part A of

				such title under paragraph (1).

						(4)Termination of

				waiver and reenrollment under medicare programThe Secretary shall establish a procedure

				under which an individual who waives entitlement under paragraph (1) may

				terminate such waiver during an annual period that shall be the same as the

				annual general enrollment period described in section 1837(e). For purposes of

				applying parts B and D of title XVIII, such individual shall be treated as if

				the individual were entitled to benefits under part A of such title as of the

				date such individual terminates the waiver under this paragraph. An individual

				who has terminated such a waiver may not subsequently make such a

				waiver.

						(l)Medicare

				Alternative Voucher Program

						(1)Establishment of

				programThe Secretary shall

				establish a program to be known as the Medicare Alternative Voucher Program (in

				this subsection referred to as the voucher program) consistent

				with this subsection.

						(2)Automatic

				enrollmentAn individual who

				waives entitlement under subsection (k)(1) shall be enrolled in the voucher

				program for the period during which such waiver is in effect.

						(3)Amount of

				voucher

							(A)Amount based on

				age cohort

								(i)In

				generalSubject to clause

				(ii), for each month that an individual within an age cohort is enrolled in the

				voucher program, the Secretary shall provide a voucher to such individual in an

				amount that is equal to the monthly actuarial rate for that month computed

				under section 1818(d)(1) multiplied by the age cohort adjustment factor for

				such age cohort under subparagraph (B).

								(ii)Monthly

				limitThe amount of a voucher

				provided to an individual for a month may not exceed $200.

								(B)Age cohort

				adjustment factorFor each

				age cohort the Secretary shall determine an age cohort adjustment factor equal

				to the ratio of—

								(i)the monthly actuarial rate described in

				section 1818(d)(1) as determined by the Secretary for individuals in such age

				cohort, to

								(ii)the monthly actuarial rate described in

				such section.

								(C)Age cohort

				definedFor purposes of this

				paragraph, an age cohort means a group of individuals whose age

				falls within a span of five consecutive years, consistent with the

				following:

								(i)The first such span begins at age

				65.

								(ii)Other spans follow consecutively.

								(4)Permissible use

				of voucherA voucher under

				paragraph (3) may be used only for the following purposes:

							(A)As a contribution into a health savings

				account established by such individual, as described in subsection

				(k)(1)(A).

							(B)For payment of premiums for enrollment of

				such individual under a high deductible health plan described in such

				subsection.

							(5)Effect of

				subsequent termination of waiverIf an individual terminates a waiver under

				subsection (k)(4), the enrollment of such individual in the voucher program

				shall be terminated on the date on which the termination becomes

				effective.

						.

			(b)Amendment of

			 Internal Revenue Code of 1986Paragraph (7) of section 223(b) of the

			 Internal Revenue Code of 1986 (relating to medicare eligible individuals) is

			 amended to read as follows:

				

					(7)Medicare

				eligible individuals

						(A)In

				generalThe limitation under

				this subsection for any month with respect to an individual shall be zero for

				any month such individual is entitled to benefits under title XVIII of the

				Social Security Act.

						(B)Medicare

				alternative voucher programIn the case of an individual who is

				enrolled in the Medicare Alternative Voucher Program under section 226(l) of

				the Social Security Act, the applicable limitation under subparagraphs (A) and

				(B) of paragraph (2) shall be increased by the amount of the voucher described

				in paragraph (3) of such section which is contributed to a health savings

				account of such

				individual.

						.

			(c)Effective

			 date

				(1)In

			 generalThe amendment made by

			 subsection (a) shall take effect on the date that is six months after the date

			 of the enactment of this Act and shall apply to an individual who becomes

			 entitled to benefits under part A of title XVIII of the Social Security Act on

			 or after such date of the enactment.

				(2)Amendment of

			 Internal Revenue Code of 1986The amendment made by subsection (b) shall

			 apply to months ending after the date referred to in paragraph (1), in taxable

			 years ending after such date.

				4.Suspension of medicare

			 late enrollment penalties between ages 65 and 70 if the individual is enrolled

			 in the Medicare Alternative Voucher Program

			(a)Part

			 BThe second sentence of

			 section 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended by

			 inserting before the period the following: and there shall not be taken

			 into account (for individuals not entitled to benefits under section 226A) any

			 month during any part of which the individual attained age 65 and had not

			 attained age 70 and was enrolled in the Medicare Alternative Voucher Program

			 under section 226(l).

			(b)Part D

				(1)In

			 generalSection

			 1860D–13(b)(2) of such Act (42 U.S.C. 1395w–113(b)(2)) is amended by adding at

			 the end the following sentence: For purposes of the preceding sentence,

			 in the case of an individual not entitled to benefits under part A under

			 section 226A, a continuous period of eligibility shall not include any month

			 during any part of which the individual attained age 65 and had not attained

			 age 70 and was enrolled in the Medicare Alternative Voucher Program under

			 section 226(l)..

				(2)Conforming

			 amendmentSection

			 1860D–1(b)(6)(A) of such Act (42 U.S.C. 1395w–101(b)(6)(A)) is amended by

			 inserting after paragraph (2) the following: , but

			 excluding the period between 65 and 70 years of age if the individual was

			 enrolled in the Medicare Alternative Voucher Program under section

			 226(l).

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to individuals who attain 65 years of age in a month

			 after the month in which this Act is enacted.

			

